201 A.2d 536 (1964)
Joseph L. BYRD, Appellant,
v.
DISTRICT OF COLUMBIA, Appellee.
No. 3469.
District of Columbia Court of Appeals.
Argued May 4, 1964.
Decided June 16, 1964.
William Beasley Harris, Washington, D. C., for appellant.
David P. Sutton, Asst. Corp. Counsel, with whom Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for appellee.
Before HOOD, Chief Judge, QUINN, Associate Judge, and CAYTON (Chief Judge, Retired).
HOOD, Chief Judge.
This is an appeal from a conviction on a charge of vagrancy. When the appeal was argued appellant had completed service of his sentence of ninety days. Under our ruling in Butler v. District of Columbia, D.C.App., 200 A.2d 86, service of the sentence renders the case moot unless there are surviving collateral consequences of the conviction which will have some material effect on appellant. Here there is not even an intimation of any such consequence. Although appellant at trial denied his guilt of the offense charged, he admitted previous convictions for robbery, assault, housebreaking, larceny and vagrancy. On the record in this case we must hold that service of the sentence rendered this appeal moot.
Appeal dismissed.